PER CURIAM.
This is an appeal by the wife Betty Krys-tel from a final judgment of marriage dissolution. We conclude that none of the wife’s points on appeal present reversible error, and, accordingly, affirm.
First, we find no abuse of discretion in the trial court’s denial of alimony, attorney’s fees and costs. Both parties to the marriage were retired at the time of the final hearing and were living off their investments. The trial court equitably divided the assets of the marriage so that neither party walked out of this marriage in a superior financial position. The trial court was also well within its discretion in rejecting the wife’s claim that the husband had secret cash stashes as such allegations were unproved; moreover, we are not persuaded by the wife’s forcible argument to the contrary on appeal. See Scotchel v. Scotchel, 524 So.2d 1045, 1046 (Fla. 4th DCA 1988); Woodard v. Woodard, 477 So.2d 631, 633 (Fla. 4th DCA 1985), rev. denied, 492 So.2d 1336 (Fla.1986); Magarowicz v. Magarowicz, 429 So.2d 376, 377-78 (Fla. 1st DCA 1983); Colman v. Colman, 314 So.2d 156, 157 (Fla. 4th DCA 1975); see also Canakaris v. Canakaris, 382 So.2d 1197, 1201-02 (Fla.1980); Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); cf. Seitz v. Seitz, 471 So.2d 612 (Fla. 3d DCA 1985).
Second, we find no abuse of discretion in the division of marital assets. As previously stated, the division was perfectly equitable. See Tronconi v. Tronconi, 466 So.2d 203 (Fla.1985); Canakaris v. Canakaris, 382 So.2d at 1204.
AFFIRMED.